Per Curiam.
Assuming, without deciding, that plaintiff’s responsibility for the merchandise ceased upon shipment in this country, the defendant is nevertheless entitled to establish the condition of the merchandise on arrival in Europe, for the reason that such proof, if properly connected, will constitute some evidence of the condition of the merchandise at the time of shipment.
*234The order should be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present—Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted. Settle order on notice.